            Case 2:17-cv-02113-WB Document 20 Filed 08/27/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    JONATHAN LANE,                                                       CIVIL ACTION
                            Petitioner,

                   v.

    THOMAS MCGINETLY, THE DISTRICT                                       NO. 17-2113
    ATTORNEY OF THE COUNTY OF
    PHILADELPHIA SETH WILLIAMS AND
    THE ATTORNEY GENERAL OF THE
    STATE OF JOSH SHAPIRO,
                    Respondents.

                                                   ORDER

         AND NOW, this 27th day of August, 2020, IT IS ORDERED that the Report and

Recommendations of the Magistrate (ECF No. 19) is APPROVED; Petitioner Jonathan Lane’s

Petition for Writ of Habeas Corpus (ECF No. 1) is DENIED WITH PREJUDICE. 1



                                                               BY THE COURT:


                                                               /s/Wendy Beetlestone, J.

                                                                                  __
                                                               WENDY BEETLESTONE, J.




1
  Although the Magistrate’s Report was issued on April 23, 2020, it was not mailed to Petition until July 29, 2020.
The Notice sent to Petitioner with the Report instructed that any objections must be filed within 14 days of its
receipt. Petitioner filed no objections.
